Citation Nr: 1342024	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-49 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 2, 2012, and as 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1990 to February 1995, and from May 2001 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2005 by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection and assigned a 30 percent rating.  A subsequent rating decision in December 2012 increased the Veteran's rating to 50 percent, effective October 2, 2012.  As the Veteran resides in Washington, the Seattle RO has assumed jurisdiction over the claim.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's PTSD symptoms have resulted in occupational and social impairment, with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD over the course of the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in August 2005 and October 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations contained sufficient information to rate the Veteran under the applicable diagnostic code.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Since the issue in this case is entitlement to an increased rating, the present level of disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At an August 2005 VA examination, the Veteran complained of sleep impairment, including nightmares.  He also described suffering from irritability and aggressiveness.  The Veteran stated that he is married to his third wife, 
He stated that he had a daughter with his first wife, and that he maintained a close relationship with her.  He described difficulty maintaining relationships outside of his family.  The Veteran denied any history of assaultiveness or suicide attempts.  He was not employed at the time of his examination.  

The mental status examination revealed that the Veteran was casually dressed with good grooming; he was reported as able to maintain his personal hygiene and his other basic activities of daily living.  He maintained good eye contact with the examiner.  He was cooperative and compliant in the examination, and his speech was of a normal rate and rhythm.  The Veteran had no impairment of thought process or communication, and there was no evidence of inappropriate behavior.  There was no evidence of suicidal or homicidal thoughts or intent.  The Veteran was oriented and alert.  The Veteran had no obsessive or ritualistic behavior that interfered with routine activities.  There was no evidence of short or long term memory impairment.  The Veteran reported suffering from panic attacks during his last period of deployment, but denied suffering from them currently.  

The examiner diagnosed the Veteran as suffering from PTSD, and he assigned a GAF score of 61.  

In a January 2006 VA mental health intake summary, the Veteran complained of sleep problems and nightmares.  He reported suffering from visions of the enemy trying to attack him.  He stated that his marriage was not good, and he blamed his problems on his attitude and behavior.  The Veteran was diagnosed as suffering from PTSD, and assigned a GAF range of 58-61.  

In his December 2006 notice of disagreement (that was not actually processed until 2010), the Veteran stated that he felt his condition was deteriorating.  He stated that he suffered from nightmares, loss of sleep, depression, and irritability.  He stated that he was spending less time with his daughter and step-sons, and that his wife was threatening divorce.  He complained of problems with motivation and mood.  He stated that he was no longer keeping up with his appearance, and that he was getting worse grades then he had previously.  

VA treatment records from 2006 to 2012 document the Veteran's deteriorating symptoms.  A June 2007 mental health note, for instance, noted that the Veteran's hygiene was only fair.  He had a sad mood, and he reported suffering from intermittent suicidal ideation.  The Veteran complained of a lack of motivation and an increased amount of intrusive thoughts.  He stated that his wife left him as his condition continued to deteriorate.  He also stated that his grades were slipping.  

In a May 2009 mental health note, the Veteran complained of nightmares, irritability, and hypervigilance.  The Veteran also reported suffering from periods of "substantial depression," resulting in helplessness, hopelessness, and some intermittent suicidal ideation.  The Veteran also was reported to suffer from difficulties with self care, including difficulty getting out of bed and difficulty maintaining his hygiene.  

These records reflect the Veteran's numerous periods of unemployment as well as the stresses he complained of while employed.  A March 2011 psychiatric note reflects that the Veteran was irritable and was worried about losing his job because of his irritability.  He was described as depressed with scattered thoughts and a lack of concentration.  The psychiatrist also noted that while the Veteran's dress and grooming were adequate, he was "a little unkempt."  The Veteran was hospitalized in June 2012, complaining of increasing stress at work.  After his hospitalization, he took leave under the FMLA.  The Veteran was described as apprehensive about returning to work after exhausting his leave.  

At an October 2012 VA examination, the examiner found that the Veteran suffers from a depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  

The examiner diagnosed the Veteran as suffering from PTSD, and he assigned a GAF score of 50 "due to the presence of suicidal ideation with frustration."  The examiner determined that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Vet Center records from 2012 to 2013 show the Veteran suffering from more severe symptoms than those identified by the VA examiners.  In 2012, records noted that the Veteran suffered from a sleep disorder with nightmares, hypervigilance, high irritability, and social withdrawal.  Records from 2013, following his being fired from his job, noted that the Veteran was having suicidal thoughts, as well as a deep depression and a lack of energy.  

A May 2013 response from the Veteran's former employer noted that he was fired in December 2012 for "unsatisfactory job performance."  

At his September 2013 hearing, the Veteran stated that his PTSD symptoms had remained consistent from the time of his first filing.  He stated that he has been divorced twice and had a third significant relationship end.  He stated that he was recently fired after losing his temper with another employee.  

Concurrent with his hearing, the Veteran submitted four lay statements from his family.  The Veteran's ex-girlfriend, C.A., wrote that the Veteran suffered from mood swings and was often depressed.  She noted that the Veteran would go days without changing his clothes or showering.  She stated that he was in a constant state of panic, and that he had suicidal thoughts.  She also stated that the Veteran was prone to anger, and that she felt unsafe around him.  

The Veteran's mother, C.D.E., noted that as far back as 2006, the Veteran was unshaven and did not shower.  She stated that when the Veteran was employed, his coworkers complained about his smell.  She stated that the Veteran had angry outbursts.  She stated that the Veteran had threatened suicide, and that he was often depressed.  

The Veteran's sister, L.M., wrote that the Veteran changed after his second tour in Iraq.  She noted that the Veteran had difficulty sleeping, spoke often of suicide, and got angry easily. She also described his poor hygiene, noting that the Veteran would not shave or shower.  

The Veteran's daughter, A.E., noted that the Veteran had difficulty dealing with others, and that he was frequently depressed.  She noted that her father had discussed suicide with her.  She also noted that his personal hygiene was lacking, stating that the Veteran did not shower or brush his teeth.  

The evidence shows that, over the course of the entire appeal period, the Veteran's symptoms more closely approximate those described by the 70 percent rating.  Both the medical and lay evidence show that the Veteran has frequently complained of suicidal ideation.  He has suffered from impaired impulse control; indeed, the evidence shows that he was fired from his most recent job after an encounter with a coworker.  The evidence also shows that the Veteran has neglected his personal appearance and hygiene.  The Veteran's family members all mentioned this in their letters, and various VA treatment notes also reflect the Veteran's deteriorating hygiene.  The Veteran's history of moving from one job to another reflects his difficulty in adapting to stressful circumstances; the Veteran went so far as to seek hospitalization in 2012 when he felt his work stress became overwhelming, and he thereafter took leave from his job.  Finally, given his numerous divorces and his strained relationships with others, there is evidence of an inability to establish and maintain effective relationships.  These symptoms have all resulted in the occupational and social impairment with deficiencies in most areas that is required for the 70 percent rating.  

Though the two VA examinations do not show the Veteran to be suffering from symptoms as severe as described here, the litany of other medical and lay evidence sufficiently show that symptoms equating the 70 percent rating are, and have been, present throughout the appeal period.  

A 100 percent rating is not warranted, as the Veteran's symptoms do not equal or approximate those described by the 100 percent rating criteria.  Though the Veteran does display an intermittent inability to perform activities of daily living, he has no gross impairment in thought processes or communications.  He does not suffer from persistent delusions or hallucinations.  He is consistently oriented, and his memory loss is not severe enough to forget the names of relatives, his occupation, or his own name.  The Veteran's symptoms also do not result in total occupational or social impairment as required for a 100 percent rating.  

An extraschedular rating is also not warranted.  The evidence shows that the Veteran's service-connected PTSD results in suicidal ideation, impaired impulse control, neglect of personal appearance, and an inability to handle stressful situations; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased initial disability rating of 70 percent for PTSD, over the course of the entire appeal period, is granted.  


REMAND

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The evidence shows that the Veteran is not currently working; his employer stated that he was fired from his last job for "unsatisfactory job performance."  The evidence indicates that the Veteran had a confrontation with a coworker.  Because the Veteran is not currently employed and because he was fired from his last job, at least in part, due to his PTSD symptoms, the issue of entitlement to a TDIU has been raised by the record.  This claim must be remanded in order that an opinion regarding the Veteran's employability be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for his TDIU claim by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner must identify each impairment or symptom found as a result of the service-connected disabilities (including PTSD, tardive dyskinesia, degenerative disc disease of the lumbar spine, left shoulder arthritis, right shoulder arthritis, plantar fasciitis of the right foot, and right elbow arthritis) and state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


